Broyles, C. J.,
dissenting. “The testimony of an accomplice in a felony case must be corroborated by some independent fact or circumstance which, lalcen by itself, leads to the inference not only that a crime has been committed, but that the defendant is implicated in its commission. Proof of the corpus delicti, independently of the evidence of the accomplice, is corroborative of the guilt of the accomplice, but does not at all corroborate his testimony as to the guilt of another.” (Italics mine.) Allman v. State, 5 Ga. App. 833 (63 S. E. 928); Sanders v. State, 46 Ga. App. 175 (167 S. E. 207). In the instant case the testimony of the accomplice was not corroborated by any other evidence which, taken by itself and independently of the testimony of the accomplice, authorized the defendant’s conviction. The prosecutor himself admitted on cross-examination that he could not identify as his goods the articles found in the defendant’s possession. lie testified: “There was no mark on the stuff of any kind at all. I saw the goods lying there in a pile, and it is just my assumption that they are the ones that came from my store.”